Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boll et al (EP 1741330, applicant cited).

It should be noted that the recitation “for," "movable … such that," "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed 


[AltContent: textbox (arm)][AltContent: arrow][AltContent: textbox (Linkage bar)][AltContent: textbox (Pivotal connection)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distance adjustment)][AltContent: textbox (Linear actuator)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    797
    632
    media_image1.png
    Greyscale


baler or self-loading wagon.

From the DE 36 34 577 a pick-up device is known, which has set itself the task of improving the transfer of Emtegutes of the tine tips of the receiving drum and the transverse auger, in which the distance of the tine tips in the operating position in the upper region of the receiving drum and the perimeter of Conveyor screw in the same order of magnitude as the distance between the conveyor bottom and auger, but a maximum of 40 mm.”

1. A feeding assembly for an agricultural vehicle, comprising: 
a frame (chassis is shown figs 1-4); 
a rotatable auger supported by the frame and comprising at least one flighting (9); and 
a pickup assembly comprising a rotatable pickup reel and a plurality of tines rotatably carried by the pickup reel about a rotation axis (collecting rotor 6, tines 19), the tines being configured to pickup and convey crop material to the auger during rotation of the pickup reel (intended use / capability is given), 
the pickup reel being movable relative to the auger such that movement of the pickup reel adjusts a distance between the rotation axis and the at least one flighting of the auger.

coupling the pickup reel to the frame (marked up).

3. The feeding assembly of claim 2, wherein the linkage comprises an arm coupled to the pickup reel and at least one linkage bar coupled to the arm and the frame (marked up).

4. The feeding assembly of claim 3, wherein the at least one linkage bar is pivotably coupled to the frame (marked up).

5. The feeding assembly of claim 1, wherein the pickup reel is linearly movably coupled to the frame (although, not yet claimed, the linear actuator enabling the movable coupling is marked up above).

6. The feeding assembly of claim 5, further comprising a pickup actuator coupled to the pickup reel and configured to linearly move the pickup reel relative to the frame (marked up, and addressed above).

7. The feeding assembly of claim 1, wherein the pickup assembly comprises a pickup frame supporting the pickup reel and movably coupled to the frame (pivotably coupled is marked up above).
input signal X1 at the input 32 of a microprocessor 28 aboard the carrier vehicle 1. At the same time a first output signal Y1 is present at the output 33 of the microprocessor 28, which, for example, simultaneously applied to the terminal 29 in the immediate vicinity of the driver's seat of the carrier vehicle 1 with a display unit 30, and whose level indicates the actual state of the position measuring system 27 and thus the actual state of the distance B, B '. At the same time, the terminal 29 may have an actuator 31, for example in the form of a rotary potentiometer, which allows a continuous change of the setpoint for the distance B, B ', this setpoint represents a second input signal X2 for the input 32 of the microprocessor 28. Thus, the microprocessor 28 by a continuous target / actual comparison of input signal X1 and input signal X2 control technology to the distance B, B 'act by a second output signal Y .sub.2 or Y' .sub.2 actuates an actuator 34, for example by a directional control valve, which with the pump line P and the tank return line T of the hydrostatic system of the host vehicle 1 is connected, and actuates the actuator 23 in the desired direction to increase or decrease the distance B, B '. In principle, it is also possible to achieve the same inventive effects, if instead of the rocker 7 of the collecting rotor 6, the rocker 10 of the transverse screw conveyor 9 is configured variable in length.”

8. The feeding assembly of claim 1, further comprising a pickup actuator (marked up) coupled to the pickup reel and a controller (microprocessor 28) operably coupled to the pickup actuator, the controller being configured to output an adjustment signal to the pickup actuator that causes the pickup actuator to adjust the distance between the rotation axis and the at least one flighting of the auger (capability is taught above).

configured to determine an adjustment distance and output the adjustment signal based on the determined adjustment distance (determining & outputting adjustment are taught above).

“The method involves adjusting the distance (B) between the pick-up rotor (6) and the cross conveyor screw (9). The distance (A) between the rotational axis (17) of the rotor and the rotational axis (18) of the cross conveyor screw can be changed by remote control from the driver seat in the tractor whilst the pick-up process is running. A microprocessor may provide overall control, receiving inputs from sensors. An independent claim is included for a device for utilising the pick-up method, in which the pick-up mechanism (2) has at least one length-variable swing bar (7) which can be adjusted to change one of the distance settings.”

10. The feeding assembly of claim 9, wherein determining the adjustment distance comprises determining at least one crop characteristic of collected crop material and selecting the adjustment distance based at least partially on the determined at least one crop characteristic (NOTE: a particular “crop characteristic” is not claimed, thus the crop sensors effecting the distance settings taught above meets the claim).

The following are already addressed above, unless otherwise noted:

11. An agricultural vehicle, comprising: 

a rotatable auger carried by the chassis and comprising at least one flighting; and 
a pickup assembly comprising a rotatable pickup reel and a plurality of tines rotatably carried by the pickup reel about a rotation axis, the tines being configured to pickup and convey crop material to the auger during rotation of the pickup reel, 
the pickup reel being movable relative to the auger such that movement of the pickup reel adjusts a distance between the rotation axis and the at least one flighting of the auger.

12. The agricultural vehicle of claim 11, further comprising a frame supporting the auger (shown/taught above).

13. The agricultural vehicle of claim 12, further comprising a linkage movably coupling the pickup reel to the frame (see cl. 2).

14. The agricultural vehicle of claim 13, wherein the linkage comprises an arm coupled to the pickup reel and at least one linkage bar coupled to the arm and the frame (see cl. 3).

15. The agricultural vehicle of claim 14, wherein the at least one linkage bar is pivotably coupled to the frame (see cl. 4).

16. The agricultural vehicle of claim 12, wherein the pickup reel is linearly movably coupled to the frame (see cl. 5).

17. The agricultural vehicle of claim 16, further comprising a pickup actuator coupled to the pickup reel and configured to linearly move the pickup reel relative to the frame (see cl. 6).

18. The agricultural vehicle of claim 11, wherein the pickup assembly comprises a pickup frame supporting the pickup reel and movably coupled to the chassis (see cl. 7).

19. The agricultural vehicle of claim 11, wherein the agricultural vehicle is an agricultural baler comprising a bale chamber configured receive crop material from the pickup assembly and form picked up crop material into a bale (see quote text above).

20. The agricultural vehicle of claim 11, further comprising a pickup actuator coupled to the pickup reel and a controller operably coupled to the pickup actuator, the controller being configured to output an adjustment signal to the pickup actuator that causes the pickup actuator to adjust the distance between the rotation axis and the at least one flighting of the auger (see cl. 8-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boll et al (EP 1741330, applicant cited), in view of Kraus (EP 3461323).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Boll teaches using sensors for providing inputs to the controller / microprocessor so that the distance settings can be adjusted:

sensors. An independent claim is included for a device for utilising the pick-up method, in which the pick-up mechanism (2) has at least one length-variable swing bar (7) which can be adjusted to change one of the distance settings.”

Although, the claim does not specify what the “at least one crop characteristic of collected crop material” include / exclude: 

10. The feeding assembly of claim 9, wherein determining the adjustment distance comprises determining at least one crop characteristic of collected crop material and selecting the adjustment distance based at least partially on the determined at least one crop characteristic (NOTE: a particular “crop characteristic” is not claimed, thus the crop sensors effecting the distance settings taught above meets the claim).
However, Kraus more specifically teach the at least one crop characteristic of collected crop material (one or more sensors, such as moisture sensor 126).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the crop sensors effecting the distance settings of Boll with the teachings of Kraus, because it would not have been outside the skill that any well known sensors maybe chosen for an efficient distance adjustment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Gao et al (CN 106856852), in figs 1-3, teaches that for different working environments a pickup reel being movable relative to the auger such that movement of the pickup reel adjusts a distance between the rotation axis and the at least one flighting of the auger (hydraulic adjusting cylinders 29).

Schmoening (DE 102008001779), in figs 1-2, teaches the capability to adjust a distance between a pickup reel and an auger (adjustment drive 60; controller 62; detector/sensor 66).

CLAAS (DE 202008008710), in fig 2, teaches the capability to adjust a distance between a pickup reel and an auger according to the crop change (hydraulic cylinder 24).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671